Title: To James Madison from William Hull (Abstract), 11 April 1805
From: Hull, William
To: Madison, James


11 April 1805, Newton, Massachusetts. “I have received your letter of the 22d. of March enclosing my Commission as Governor of the Territ<ory> of Michigan. Having determined to accept the Office, I shall make arrangements to be at Detroit before the 30th. of June next.
“It would be convenient to me to take the rout of Albany, and the Genessee Country, if it is not necessary to be at Washington for the purpose of having the Oaths administred, and receiving some further instructions, than those contained in the laws and Ordinance, previous to the government being carried into operation. On this point, I will thank you for information.
“The laws of the United States, those of the several States in the Union, and particularly those of the late Ohio Territory, and of the Indiana Territory, of which this district of Country has been a part, will probably be necessary. I do not know that it will be in my power to procure the whole of them as soon as they will be wanted. Perhaps, Sir, you will think it expedient to have them procured & <f>orwarded for the use of the Territory.”
